RESOLUCIÓN
El abogado Javier Criado Vázquez solicitó la inhibición de dos jueces del Tribunal de Distrito en relación con un caso *643en que dicho abogado intervenía como representante de una parte. Basó su solicitud de inhibición en imputaciones que en una declaración jurada su cliente hacía a los magistrados. Lo informado en dicha declaración no le constaba al decla-rante de propio conocimiento. Estaba basado en información que obtuvo de un tercero. Movido el Tribunal de Distrito por la moción de inhibición, señaló audiencia para que se substan-ciase lo en ella alegado. No pudo hacerlo el abogado. El in-formante de su cliente no compareció, y luego le desmintió, con lo cual quedó vindicada la corrección de las actuaciones de los jueces.
Esta actuación del abogado motivó una queja presentada en su contra, oportunamente investigada por la Administra-ción de Tribunales. El resultado de dicha investigación y las declaraciones juradas que la acompañan, incluyendo la del abogado querellado, dejan establecidos los hechos que hemos resumido en el párrafo que precede.
El abogado, en el descargo de su responsabilidad como representante de su cliente, debe actuar sin temor cuando tiene motivos fundados para solicitar la inhibición de un juez. Debe, sin embargo, ser cauteloso, sobre todo cuando el motivo de inhibición que invoca acusa conducta del juez reñida con la ética judicial. Y mientras más grave sea la imputación, mayor debe ser su ponderación de las bases de la misma.
La fe en la justicia se nutre y se fortalece con el concepto de la alta moralidad que se tenga de quienes la imparten. En el descargo de su obligación como servidores de la justicia los abogados deben ser celosos guardianes del prestigio de quienes tienen esa difícil y noble misión. Jamás deben hacerse eco de información que puedan desmerecerles a menos que estén en condiciones de substanciarla cumplidamente. Deben recordar que la calumnia respecto a los hombres de honor, siempre deja su huella de infamia.
*644Baste por ahora, como única sanción contra el abogado Javier Criado Vázquez, la repulsa que merecen sus actua-ciones, y la presente expresión de nuestra censura.
• Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario